Case 3:19-cV-OOO7O-SK Document 2 Filed 01/04/19 Page 1 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action

 

UNITED STATES DISTRICT-COURT

for the
Northem Disrrici Of canfomia

THERESA L|NG

 

P[aint§fj?s)
V

H|LTON MANAGEMENT LLC. H|LTON DOMEST|C
OPERAT|NG CO LLC, PARK HOTELS & RESORTS
|NC.,

Civil Action No.

 

\/VVV\/`~/`/\/VV\/\_/

Defe)idant(s)

SUMMONS IN A CIVIL ACTION

To_ (Defendam,g name and add'_ess) HlLTON MANAGE|V|ENT LLC, H|LTON DON|EST|C OPERATlNG CO LLC, and PARK
' ' ‘ HOTELS & RESORTS |NC.
c/o CORPORATION SERV|CE COMPANY which will do business in Ca|ifomia as
CSC - Lawyers lncorporating Service
2710 Gateway Oaks Drive, Suite 150
Sacramento, CA 95833

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) -- or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(Z) or (3) _ you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attomey,

whose name and address are:
Joce|yn Burton

Burton Emp|oyment Law
1939 Harrison Street, Ste 400
Oak|and, CA 94612

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint
You also must file your answer or motion with the court.

CLERK OF COURT

Date:

 

 

Signature qulerk ar Deputy Clerk

Case 3:19-cV-OOO7O-SK Document 2 Filed 01/04/19 Page 2 of 2

AO 440 (Rev. 06/12) Summons in a Civil Action (Page 2)

 

Civil Action No.

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

ThiS SUmlTlOnS for (name ofindividual and title, ifany)

 

was received by me on (daze)

 

Cl I personally served the summons on the individual at (place)

 

On (date) ; OI‘

 

Cl I left the summons at the individual’s residence or usual place of abode with (name_)

, a person of suitable age and discretion Who resides there,

 

on (daze) , and mailed a copy to the individual’s last known address; or

ij I served the summons on (name q/'individual) , who is

 

designated by law to accept service of process on behalf of (name q/‘organizmion)

 

 

 

on (dare) ; or
ij I returned the summons unexecuted because . ; or
l:l Other (specify):
My fees are $ for travel and $ for services, for a total of $ 0_00

l declare under penalty of perjury that this information is true.

Date:

 

Server ‘s signature

 

Printed name and title

 

Sarvcr 's address

Additional information regarding attempted service, etc:

